Exhibit 10.1

 

FALCON MINERALS CORPORATION

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of April 19, 2019, between
Falcon Minerals Corporation, a Delaware corporation (the “Company”), and Daniel
C. Herz (the “Executive”).

 



W I T N E S S E T H

 

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer and President of the Company; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. POSITION AND DUTIES.

 

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the Chief Executive Officer and President of the Company. In this
capacity, the Executive shall have the duties, authorities and functions
commensurate with the duties, authorities and functions of persons holding such
titles in similarly-sized companies, subject to the authority of the Board to
expand or limit such duties, authorities and functions. The Executive’s
principal place of employment with the Company shall be in New York, New York,
provided that the Executive understands and agrees that the Executive may be
required to travel from time to time for business purposes. The Executive shall
report directly to the Board. The Executive shall be designated a non-voting
observer of the Board of Directors of the Company (the “Board”), entitled to
attend all meetings of the board, participate in all deliberations of the Board
and receive copies of all materials of the Board (except where (and only to the
extent) such meetings (including executive sessions), deliberations and/or
materials pertain to matters that, if the Executive had been a member of the
Board, he would have been required to recuse himself).

 

(b) During the Employment Term, the Executive shall devote substantially all of
the Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry activities, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not interfere or
conflict with the Executive’s duties hereunder or create a business or fiduciary
conflict.

 



1

 

 

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
commencing as of the date hereof (the “Effective Date”) and ending on August 24,
2021 (the “Initial Term”). On August 24, 2021 and each anniversary of such date,
the term of this Agreement shall be automatically extended for successive
one-year periods, provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least sixty
(60) days prior to any such anniversary date. Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 6 hereof, subject to Section 7 hereof. The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Term.”

 

3. BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $500,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased (unless such
decrease is part of a company-wide or management-wide reduction), from time to
time by the Board. The base salary as determined herein and as may be increased
from time to time shall constitute “Base Salary” for purposes of this Agreement.

 

4. INITIAL AWARD; ANNUAL BONUS.

 

(a) On the Effective Date, the Executive will be granted, an award of 133,333
shares of restricted stock (the “Restricted Shares”), an award of 266,667
performance share units (the “Base PSUs”), with an opportunity to earn a maximum
of 650,000 PSUs, and an award of 500,000 performance share units (the “Super
PSUs” and, together with the Restricted Shares and the Base PSUs, the “Initial
Award”). The Initial Award will be subject to the terms and conditions set forth
in the applicable award agreements and the Falcon Minerals Corporation 2018
Long-Term Incentive Plan (the “Plan”).

 

(b) For each fiscal year of the Company during the Employment Term the Executive
shall be eligible to receive a target annual bonus of $1,000,000 (the “Target
Annual Bonus”), consisting of: (i) an annual cash bonus (the “Annual Cash
Bonus”) upon the attainment of one or more pre-established performance goals
established in good faith by the Board or the Company’s Compensation Committee
(the “Committee”) in its sole discretion, with a target of $500,000 (provided
that the Annual Cash Bonus may, at the Company’s election, be paid in
fully-vested and freely tradable shares of common stock of the Company), and
(ii) an annual equity award grant under the Plan (the “Annual LTIP Award”) with
a target grant date fair market value of $500,000. The Annual Cash Bonus for
each fiscal year of the Company shall be paid in next succeeding fiscal year on
or before March 15 of such fiscal year.

 

5. EMPLOYEE BENEFITS.

 

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be eligible
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. The Executive’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

 





2

 

 

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
four (4) weeks of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
executives of the Company as in effect from time to time, without carryforward
of unused vacation time from any calendar year to any future calendar year.
Vacation may be taken at such times and intervals as the Executive determines,
subject to the business needs of the Company.

 

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the
Executive during the Employment Term and in connection with the performance of
the Executive’s duties hereunder.

 

6. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

 

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” means, a permanent and total disability as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”). A
Disability shall only be deemed to occur if the Executive has been unable to
perform the Executive’s principal duties and responsibilities hereunder for
ninety consecutive days or one hundred and twenty (120) days during any period
of three hundred and sixty-five (365) consecutive calendar days. Notwithstanding
the foregoing, for payments that are subject to Code Section 409A (as defined in
Section 24 hereof), Disability shall mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

(b) DEATH. Automatically upon the date of death of the Executive.

 

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean:

 

(i) the Executive’s continued and willful failure to substantially perform his
duties (other than as a result of Disability), which continues beyond fifteen
(15) days after a written demand for substantial performance is delivered by the
Company that specifically identifies the manner in which the Company believes
that the Executive has not substantially performed his duties;

 

(ii) grossly negligent or illegal conduct, or gross misconduct, by the Executive
that is reasonably likely to result in material damage to the Company;

 

(iii) the Executive’s conviction of, or the plea of guilty or nolo contendere or
the equivalent in respect to, any felony or a misdemeanor involving an act of
dishonesty, moral turpitude, deceit or fraud; or

 



3

 

 

(iv) the Executive’s material breach of any non-competition, non-solicitation,
confidentiality, non-disparagement or other restrictive covenant provision
relating to the Company, which breach is not cured (if capable of cure) within
fifteen (15) days following notice of such breach provided by the Company that
specifically identifies the manner in which the Company believes that the
Executive breached any such provisions.

 

In order to terminate the Executive’s employment for Cause, the Company must
provide the Executive with written notice of its intention to terminate his
employment for Cause setting forth in reasonable detail the specific conduct
allegedly constituting Cause and the specific provisions of this Agreement on
which such claim is based.

 

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

 

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company of the occurrence of one of the reasons set forth below:

 

(i) a material diminution in the Executive’s titles, duties or authorities,
including (A) a change in the Executive’s reporting such that he no longer
reports directly to the Board and (B) any material diminution in duties and/or
authorities such that the Executive no longer has such duties and/or authorities
typically associated with the chief executive officer of a public company;

 

(ii) a material diminution in the Executive’s Base Salary or Target Annual Bonus
opportunity unless such diminution is part of a company-wide or management-wide
reduction;

 

(iii) a material breach of this Agreement by the Company; or

 

(iv) a relocation of the Executive’s primary office location by more than thirty
(30) miles if such relocation materially increases the Executive’s commute.

 

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within forty-five (45)
days after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Executive.

 

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 





4

 

 

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to the delivery of a non-extension notice
by the Company or the Executive in accordance with Section 2 hereof.

 

7. CONSEQUENCES OF TERMINATION.

 

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(iii) and 7(a)(v) hereof to be paid
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law):

 

(i) any unpaid Base Salary through the date of termination;

 

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

 

(iii) any accrued but unused vacation time in accordance with Company policy;

 

(iv) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement,
payable in accordance with the terms of each such plan, program, or grant or as
provided in this Agreement;

 

(v) a pro-rata portion of the Executive’s Target Annual Bonus for the fiscal
year in which the Executive’s termination occurs (determined by multiplying the
amount of such bonus which would be due for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365), payable in cash or fully-vested and freely tradeable shares of
the Company’s common stock, as determined by the Board in its sole discretion
(the “Pro Rata Bonus”);

 

(vi) the earned Annual Cash Bonus and the Annual LTIP Award for any completed
fiscal year ending prior to the date of termination, to the extent not
previously paid (the “Prior Year Bonus”), payable as and when such Annual Cash
Bonus and Annual LTIP Award would have been paid had the Executive’s employment
not terminated; and

 

(vii) subject to (A) the Executive’s (or his covered dependents’) timely
election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and (B) the Executive’s (or, if
applicable, his estate’s) continued compliance with the obligations in Sections
8, 9 and 10 hereof, reimbursement of the Executive’s COBRA premiums at the same
level (including coverage for dependents, if applicable) and cost as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars)
participating in the Company’s group health plan for the number of years equal
to the Severance Multiple (but not to exceed eighteen (18) months); provided
that the Company may modify the continuation coverage contemplated by this
Section 7(a)(vii) to the extent reasonably necessary to avoid the imposition of
any excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable) in a manner with the least economic impact to
the Executive; and provided, further, that in the event that the Executive
obtains other employment that offers comparable group health benefits, such
reimbursements by the Company under this Section 7(a)(vii) shall immediately
cease (the benefits described in this Section 7(a)(vii), the “COBRA
Reimbursement”).

 



5

 

 

Collectively, Sections 7(a)(i) through 7(a)(iv) hereof shall be hereafter
referred to as the “Accrued Benefits.” For the purposes of this Agreement, the
“Severance Multiple” shall mean two (2) in the event the Executive’s termination
of employment occurs during the Initial Term and one (1) if the Executive’s
termination of employment occurs after the expiration of the Initial Term.

 

(b) DISABILITY. In the event that the Executive’s employment and/or the
Employment Term ends on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits, the Pro Rata Bonus, the
Prior Year Bonus, and the COBRA Reimbursement.

 

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF A
NON-EXTENSION OF THIS AGREEMENT BY THE EXECUTIVE OR AS A RESULT OF A
NON-EXTENSION OF THIS AGREEMENT AND WAIVER OF SECTION 9(b) BY THE COMPANY. If
the Executive’s employment is terminated (I) by the Company for Cause, (II) by
the Executive without Good Reason, (III) as a result of the Executive’s
non-extension of the Employment Term as provided in Section 2 hereof, or (IV) as
a result of the Company’s non-extension of the Employment Term as provided in
Section 2 hereof and in the notice provided in accordance with Section 2 the
Company states that it is waiving enforcement of, and the Executive shall have
no obligation under, Section 9(b) hereof, the Company shall pay to the Executive
the Accrued Benefits. In addition, in the event of a termination as a result of
Company’s non-extension of the Employment Term pursuant to Section 7(c)(IV), the
Executive shall be entitled to be paid a Pro Rata Bonus and the Prior Year
Bonus.

 

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF A
NON-EXTENSION OF THIS AGREEMENT BY THE COMPANY WITH NO WAIVER OF SECTION 9(b).
If the Executive’s employment by the Company is terminated (I) by the Company
other than for Cause, (II) by the Executive for Good Reason, or (III) as a
result of the Company’s non-extension of the Employment Term as provided in
Section 2 hereof and the Company does not state in the notice provided in
accordance with Section 2 that it is waiving enforcement of, and the Executive
shall have no obligation under, Section 9(b) hereof, subject to the provisions
of Section 24 hereof, the Company shall pay to the Executive:

 

(i) the Accrued Benefits;

 

(ii) subject to the Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, the Pro Rata Bonus;

 

(iii) subject to the Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to the product of (A) the Severance
Multiple and (B) the sum of (I) the Executive’s Base Salary and (II) the Target
Annual Bonus (with the portion attributed to such Target Annual Bonus payable in
cash or in fully-vested and freely tradeable shares of the Company’s common
stock as determined by the Board in its sole discretion), with such sum payable
(or, to the extent applicable, deliverable) in a single lump sum within ten (10)
business days following the Release Effective Date (as defined Section 8
hereof); provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 24 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;

 

(iv) the Prior Year Bonus; and

 

(v) the COBRA Reimbursement.

 





6

 

 

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall be deemed to have resigned from any position as
an officer, director or fiduciary of any Company-related entity, and shall
execute any documentation as requested by the Company to effectuate the
foregoing.

 

(f) EXCLUSIVE REMEDY. The amounts payable to the Executive following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims that the Executive may have in respect
of the Executive’s employment with the Company or any of its affiliates, and the
Executive acknowledges that such amounts are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement.

 

8. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits and any Prior Year Bonus shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in substantially the form attached on Exhibit B hereto. Such
release shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination (the “Release Effective
Date”). In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Executive as
a result of employment by a subsequent employer, except as provided in Section
7(a)(viii) hereof. The Company’s obligations to pay the Executive amounts
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by the Executive to the Company or any of its affiliates.

 



7

 

 

9. RESTRICTIVE COVENANTS.

 

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Executive agrees that the Executive shall not, directly
or indirectly, other than in the good faith performance of his duties hereunder,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of the Executive’s assigned duties and for the benefit
of the Company, either during the period of the Executive’s employment or at any
time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Executive during the Executive’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; (iii) is independently
developed by Executive, or comes into possession of the Executive, other than in
connection with his employment hereunder; or (iv) the Executive is required to
disclose by applicable law, regulation or legal process (provided that the
Executive provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).

 

(b) NONCOMPETITION. The Executive acknowledges that (i) the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company, (ii) the Executive has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of the Executive’s employment by a competitor,
the Executive would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and the Executive has had and will continue to have access to these
customers, (v) the Executive has received and will receive specialized training
from the Company and its affiliates, and (vi) the Executive has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Executive’s employment. Accordingly, during the Executive’s
employment hereunder and the Restricted Period (as defined below), the Executive
agrees that the Executive will not engage in any Competitive Activities (as
defined below) in any basin or location in which the Company or any of its
subsidiaries owns any Hydrocarbon Interests (as defined below) (or otherwise
makes any direct or indirect investment in any Hydrocarbon Interests or has
demonstrable plans to commence any activities or direct or indirect investment
in Hydrocarbon Interests or any Competitive Activities in any other basin or
location in North America. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its subsidiaries or
affiliates, so long as the Executive has no active participation in the business
of such corporation, or owning a passive investment in any mutual, private
equity or hedge fund or similar pooled investment vehicle. For the purposes of
this Agreement, (A) “Competitive Activities” shall mean owning any interest in,
participating in (whether as a director, officer, employee, member, or partner),
consulting with, rendering services for (including as an employee), or in any
manner engaging in any business or enterprise involving or related to (I) the
acquisition, ownership, operation, finance, maintenance, exploration, production
and development of Hydrocarbon Interests, (II) the production and sale of oil,
gas and other hydrocarbons produced from such Hydrocarbon Interests, (III) the
sale or other disposition of such Hydrocarbon Interests or (IV) any upstream
business or activities or oil or gas marketing activities or other
energy-related activities; (B) “Hydrocarbon Interests” shall mean (I) all oil,
gas and/or mineral leases, oil, gas or mineral properties, mineral servitudes
and/or mineral rights of any kind (including fee mineral interests, lease
interests, farmout interests, overriding royalty and royalty interests, net
profits interests, oil payment interests, production payment interests and other
types of mineral interests), including any rights to acquire any of the
foregoing and (II) all oil and gas gathering, treating, compression, storage,
processing and handling assets of any kind, including all rigs, platforms,
pipelines, wells, wellhead equipment, pumping units, flowlines, tanks, injection
facilities, compression facilities, gathering systems, processing facilities and
other related equipment or materials of any kind; and (C) “Restricted Period”
means the period beginning on the Executive’s last day of employment with the
Company and ending (I) on the second anniversary thereof, if such termination of
employment occurs prior to the expiration of the Initial Term and (II) on the
first anniversary thereof, if such termination occurs upon or after the
expiration of the Initial Term.

 



8

 

 

(c) NONSOLICITATION; NONINTERFERENCE.

 

(i) During the Executive’s employment with the Company and the Restricted
Period, the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any customer of the Company or any of its
subsidiaries or affiliates to purchase goods or services then sold by the
Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.

 

(ii) During the Executive’s employment with the Company and the Restricted
Period, the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, a general solicitation that is not targeted at
employees, representatives, or agents of the Company shall not constitute a
breach of this Section 9(c)(ii).

 



9

 

 

(d) NONDISPARAGEMENT. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company. The Company agrees to instruct its officers and directors at the time
of the Executive’s termination and, to the extent the Executive is terminated in
connection with a Change in Control (as defined in the Plan), its officers and
directors in the ninety (90)-day period following such Change in Control, not to
make negative comments about or otherwise disparage the Executive other than in
the good faith performance of duties to the Company. This Section 9(d) shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

(e) INVENTIONS.

 

(i) The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any Company
resources and/or within the scope of the Executive’s work with the Company or
that relate to the business, operations or actual or demonstrably anticipated
research or development of the Company, and that are made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or (B)
suggested by any work that the Executive performs in connection with the
Company, either while performing the Executive’s duties with the Company or on
the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”). The Executive will keep full
and complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will promptly disclose all Inventions completely
and in writing to the Company. The Records shall be the sole and exclusive
property of the Company, and the Executive will surrender them upon the
termination of the Employment Term, or upon the Company’s request. The Executive
irrevocably conveys, transfers and assigns to the Company the Inventions and all
patents or other intellectual property rights that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in the Executive’s name or in the name of the Company
(or its designee), applications for patents and equivalent rights (the
“Applications”). The Executive will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to the Executive
from the Company but at the Company’s sole expense. The Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Executive from the Company.

 



10

 

 

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive agrees to
unconditionally waive the enforcement of such rights. The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.

 

(iii) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

 

(f) RETURN OF COMPANY PROPERTY. Promptly following the Executive’s termination
of employment with the Company for any reason (or at any time prior thereto at
the Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s Outlook contacts and calendar (or similar items)
provided that such items only include contact and calendar information.

 



11

 

 

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 9 hereof. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the period of time that the Executive is subject to the
constraints in Section 9(a) hereof, the Executive will provide a copy of Section
9 of this Agreement to such entity. The Executive acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Executive has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Executive further covenants that the Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9, and that the Executive will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 9 if either the
Company and/or its affiliates prevails on any material issue involved in such
dispute or if the Executive challenges the reasonableness or enforceability of
any of the provisions of this Section 9. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.

 

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

 

(i) TOLLING. In the event of any violation of the provisions of this Section 9,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

(j) SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

 



12

 

 

10. COOPERATION. Upon the receipt of reasonable notice from the Company or its
outside counsel, the Executive agrees that while employed by the Company and
thereafter, the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates (other than any
claims asserted by the Executive), and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates (other than any claims that may be asserted against the
Executive), to the extent that such claims may relate to the period of the
Executive’s employment with the Company (collectively, the “Claims”). The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits involving Claims that may be filed or threatened against the
Company or its affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions) or another party attempts to obtain information or
documents from the Executive (other than in connection with any litigation or
other proceeding in which the Executive is a party-in-opposition) with respect
to matters the Executive believes in good faith to relate to any investigation
of the Company or its affiliates, in each case, regardless of whether a lawsuit
or other proceeding has then been filed against the Company or its affiliates
with respect to such investigation, and shall not do so unless legally required.
During the pendency of any litigation or other proceeding involving Claims, the
Executive shall not communicate with anyone (other than the Executive’s
attorneys and tax and/or financial advisors and except to the extent that the
Executive determines in good faith is necessary in connection with the
performance of the Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses and all reasonable legal expenses incurred by the Executive in
complying with this Section 10. To the extent such cooperation occurs subsequent
to the termination of the Executive’s employment (and, if the Executive received
payment pursuant to Section 7(d)(iii), hereof, subsequent to the expiration of a
number of years thereafter equal to the Severance Multiple), the Company shall
compensate the Executive for such cooperation at a daily rate equal to (i) the
sum of the Executive’s final Base Salary divided by (ii) three hundred and
sixty-five (365).

 

11. WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede the
Executive (or any other individual) from reporting possible violations of
federal law or regulation to, or discussing any possible violations with, any
governmental agency or entity or self-regulatory organization, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, any agency Inspector General, and FINRA, or making other
disclosures under the whistleblower provisions of federal law or regulation. The
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and the Executive shall not be not required to notify the
Company that such reports or disclosures have been made.

 

12. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages.
In the event of a violation by the Executive of Section 9 or Section 10 hereof,
any severance being paid to the Executive pursuant to this Agreement or
otherwise shall immediately cease, and any severance previously paid to the
Executive shall be immediately repaid to the Company.

 



13

 

 

13. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 13 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

 

14. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 



510 Madison Aveneue 8th Floor

New York, NY 10022

Attention: Chief Legal Officer

  

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

 

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

 



14

 

 

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 12 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in New York, New York in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. The decision of the
arbitrator will be final and binding upon the parties hereto. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The parties
acknowledge and agree that in connection with any such arbitration, (a) the
arbitration costs shall be borne entirely by the Company, (b) each party shall
pay all of its own costs and expenses, including, without limitation, its own
legal fees and expenses, provided that the Company will reimburse the Executive
for all costs (including reasonable attorneys’ fees) incurred in a dispute if
the Executive prevails on any material issue involved in such dispute.

 

19. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the greatest extent permitted by law or provided
under the By-Laws of the Company against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Executive’s
good faith performance of the Executive’s duties and obligations with the
Company, and shall provide advancement of expenses to the greatest extent
permitted under applicable law. This obligation shall survive the termination of
the Executive’s employment with the Company.

 

20. LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors.

 

21. GOVERNING LAW; WAIVER OF JURY TRIAL. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (without regard to its choice of law provisions). As a specifically
bargained for inducement for each of the parties hereto to enter into this
Agreement (after having the opportunity to consult with counsel), each party
hereto expressly waives the right to trial by jury in any lawsuit or proceeding
relating to or arising in any way from this Agreement or the matters
contemplated hereby.

 

22. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

 



15

 

 

23. REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or impair in any way the performance of the Executive’s
duties and obligations hereunder. In addition, the Executive acknowledges that
the Executive is aware of Section 304 (Forfeiture of Certain Bonuses and
Profits) of the Sarbanes-Oxley Act of 2002 and the right of the Company to be
reimbursed for certain payments to the Executive in compliance therewith.

 

24. TAX MATTERS.

 

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(b) DELIVERY OF SHARES ON NET BASIS. In the event the Executive is to be issued
shares of common stock in accordance with this Agreement, the Company shall,
upon the Executive’s election, retain a sufficient number of such shares to
satisfy the Executive’s tax withholding obligations and deliver the remaining
shares on a net share settlement basis.

 

(c) SECTION 409A COMPLIANCE.

 

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A.

 

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A to avoid imposition of any additional
taxes or interest. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 24(c)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 



16

 

 

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(iv) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



17

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  COMPANY       By: /s/ Jonathan Z. Cohen   Name: Jonathan Z. Cohen   Title:
Chairman of the Board       EXECUTIVE       /s/ Daniel C. Herz   Daniel C. Herz



 

18

 

 

EXHIBIT A

 

GENERAL RELEASE

 



I, Daniel C. Herz, in consideration of and subject to the performance by Falcon
Minerals Corporation (together with its subsidiaries, the “Company”) of its
obligations under the Employment Agreement dated as of April 19, 2019 (the
“Agreement”) do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and all present, former and future
managers, directors, officers, employees, successors and assigns of the Company
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 



1.My employment or service with the Company and its affiliates terminated as of
[________], 201[●], and I hereby resign from any position as an officer, member
of the board of managers or directors (as applicable) or fiduciary of the
Company or its affiliates (or reaffirm any such resignation that may have
already occurred). I understand temployment or service with the Company and its
affiliatesto me under Section 7 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. I understand and agree that
such payments and benefits are subject to Sections 9 and 10 of the Agreement,
which (as noted below) expressly survive my termination of employment and the
execution of this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may have
against the Company or any of the Released Parties that arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 



A-1

 

 

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any claims or
rights (i) to the Accrued Benefits or any severance benefits to which I am
entitled under the Agreement, (ii) relating to directors’ and officers’
liability insurance coverage or any right of indemnification or advancement of
expenses under the Company’s organizational documents, the Agreement or
otherwise, (iii) as an equity or security holder in the Company or its
affiliates, (iv) arising under Section 9(d) of the Agreement; or (v) with
respect to vested benefits under any of the Company’s benefit plans.

 

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 



A-2

 

 

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

 

9.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.

 

10.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from discussing any issue with the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

 

11.I hereby acknowledge that Sections 7 through 14, 19 through 22 and 24 of the
Agreement shall survive my execution of this General Release.

 

12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

 

13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

14.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 



A-3

 

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.I HAVE READ IT CAREFULLY;

 

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:   DATED:  

 

 

A-4



 

